DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 3/1/2022.
Claims 1, 2, 9, 13, 15, and 16 have been amended.
Claims 7 and 14 have been canceled.
Claims 1-6, 8-13, and 15-20 are currently pending and have been examined.
This action is made FINAL.

Response to Arguments
The Amendment filed 3/1/2022 has been entered. Claims 1, 2, 9, 13, 15, and 16 remain pending in the application. Claims 7 and 14 are cancelled. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed 12/2/2021.
The applicant argues on page 11, lines 3-14 that Cheng does not teach the features of previously presented claim 14 which are now amended into claims 1 and 13 and thus claims 1 and 13 should be in condition for allowance. Applicant’s arguments are not persuasive. The speed adjustment command taught by Cheng is “reducing its top permitted speed and/or reducing its current speed” [0067]. Regarding the generation of the command such that the communication speed is maintained to be higher than a reference value, Cheng recites “for each 0.01-second increase in latency … the autonomous vehicle can reduce its maximum speed by 10%” [0066]. Latency is equivalent to communication speed as it describes Regarding varying the speed of the vehicle according to the communication speed, Cheng’s teachings of slowing the vehicle based on an increase in latency is equivalent to a varying the speed according to communication speed. Therefore, Cheng teaches the features of previously presented claim 14 and the newly added features in claims 1 and 13 and thus new 103 rejections are given to claims 1 and 13 in further view of Cheng. Accordingly, the dependent claims are rejected under 103 as well.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A path providing device in claims 1-4 and 8-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure is disclosed as a processor and communication unit in claim 13.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), and Cheng (US 20190354111 A1).
Regarding Claim 1,
Kahn discloses,
A communication system for a vehicle, comprising (“The Personal navigation system in one embodiment has multiple modes, representing various forms of travel. In one embodiment, the modes include motorized vehicle travel (e.g., driving in a car, motorcycle, bus, etc.)” See at least [0019]; “the personal navigation device 120 further utilizes additional data from networks (cellular tower 160), wireless signals (not shown),etc.” See at least [0022]):
a server configured to transmit a high-definition map that is divided into a plurality of tiles (“Map loading logic 333 may obtain these map tiles from memory or from a server.” See at least [0036]; “These map tiles may include street maps, photo-based maps, indicators of points of interest, underlying ;
and a path providing device configured to generate forward path information based on the high-definition map (“In one embodiment, the path shown is generated based on map tiles downloaded from the server. “ See at least [0056]; “At block 832, in one embodiment the system uses live search to find the destination and calculate directions. Live search refers to using search on the server. At block 835, the system downloads any new map tiles associated with the directions and a range around the directions.” See at least [0093]),
the forward path information being configured, based on a destination being set in the vehicle, to guide the vehicle along a path on which the vehicle is most likely to travel up to the destination (“In general, when users turn on the personal navigation system, they often are in the process of requesting directions. If a request for directions has been received, the process continues to block 832. At block 832, in one embodiment the system uses live search to find the destination and calculate directions. Live search refers to using search on the server. At block 835, the system downloads any new map tiles associated with the directions and a range around the directions. The system assumes that the user may not follow directions perfectly. For example, the user may accidentally take a left instead of a right.” See at least [0093]; Examiner Interpretation: The personal navigation system is interpreted to be in vehicle mode. And the calculated directions is the forward path information that guides the vehicle to the set destination.),
Kahn does not explicitly disclose:
wherein the path providing device is configured to update the forward path information according to a communication speed between the server and the path providing device at a corresponding one of the plurality of tiles where the vehicle is located
wherein the path providing device is further configured to: generate a speed adjustment command such that (i) the communication speed is maintained to be higher than a reference value and (ii) a speed of the vehicle varies according to the communication speed, and update the forward path information such that the speed of the vehicle varies according to the communication speed, wherein the speed adjustment command is included in the forward path information.
However, Dave teaches:
Updating forward path information according to communication speed (“a mobile device can then transmit that data to a vehicular navigation system—potentially a software application executing on the mobile device itself.” See at least Col. 2, lines 14-17; “as the vehicle travels, the mobile device can request and receive fresh wireless network signal strength map data from the server repeatedly over time. As circumstances change (e.g., due to wireless network congestion, hardware failures, weather interference, or other factors), the most current wireless signal strength map data can vary from previously received wireless signal strength map data. The mobile device can transmit each refreshed instance of the wireless signal strength map data to the vehicular navigation system. In response to receiving revised wireless signal strength map data, the vehicular navigation system can re-compute scores for available routes from the mobile device's or vehicle's current geographical location to the specified destination. The re-computed scores can lead the vehicular navigation system to suggest different routes than those that the vehicular navigation system previously suggested.” See at least Col. 7, lines 50-66; “The wireless network signal strength map data can indicate, for multiple geographical regions within a specified distance from the mobile device's current geographical location, a current wireless network signal strength in each such region. In block 206, the mobile device can transmit the wireless network signal strength map data to a vehicular navigation system of an automobile or other vehicle.” See at least Col. 6, lines 19-28; Examiner Interpretation: The mobile device is a path providing device since the vehicle navigation system can be executed on the mobile device and ‘geographical regions’ are map tiles that are received from a server wirelessly.).
Kahn to include further teachings of Dave because traveling leads to varying communication speeds, and driving in areas with faster communication speeds is preferred as it’s important for a mobile device to continue to transmit and receive ‘packetized data’ throughout the trip. See at least Col. 1, line 13, to Col. 2, line 4 of Dave. It is interpreted that the ‘packetized data’ are map tiles that are received from a server wirelessly.
Dave also does not explicitly teach
wherein the path providing device is further configured to: generate a speed adjustment command such that (i) the communication speed is maintained to be higher than a reference value and (ii) a speed of the vehicle varies according to the communication speed, and update the forward path information such that the speed of the vehicle varies according to the communication speed, wherein the speed adjustment command is included in the forward path information.
However, Cheng teaches
“If the wireless network performance map returns a prediction of degraded performance across these local wireless networks or if the autonomous vehicle detects such degradation directly, the autonomous vehicle can automatically modify its path planning and autonomous navigation parameters accordingly, such as including automatically reducing its top permitted speed and/or reducing its current speed.” See at least [0067]; “In one example shown in FIG. 1, as latency increases for cellular networks around the autonomous vehicle, the autonomous vehicle can reduce its speed (e.g., by 20% or 10 mph) in order to decrease a distance traversed by the autonomous vehicle over a period of time from transmission of sensor data by the autonomous vehicle to receipt of these sensor data at a remote operator portal, thereby reducing impact of this increased latency. In this example, for each 0.01-second increase in latency—averaged over a period of time such as thirty seconds—the autonomous vehicle can reduce its maximum speed by 10%” See at least [0066]; Examiner Interpretation: Reducing its top 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kahn and Dave to include further teachings of Cheng to reduce the negative impact of latency, which varies throughout a drive, has on autonomous driving since autonomous vehicles require real time sensor data from a remote server to perceive their driving scene and therefore appropriate communication speed corresponding to the speed of the vehicle is required. See at least [0015-0018], [0038], and [0066].

Regarding Claim 2,
Modified Kahn discloses,
	The system of claim 1,
Kahn does not explicitly disclose:
wherein the path providing device is further configured to update the forward path information such that the path of the vehicle is varied according to the communication speed.
However, Dave teaches:
“Depending on the importance given to having a strong wireless network signal during a trip, the vehicular navigation system can select a longer, slower route having better total wireless network signal strength over a shorter, faster route having worse total wireless network signal strength.” See at least Col. 2, lines 30-35.
Kahn to include further teachings of Dave because traveling leads to varying communication speeds, and driving in areas with faster communication speeds is preferred as it’s important for a mobile device to continue to transmit and receive ‘packetized data’ throughout the trip. See at least Col. 1, line 13, to Col. 2, line 4 of Dave. It is interpreted that the ‘packetized data’ are map tiles that are received from a server wirelessly.
Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Cheng (US 20190354111 A1), and Okude (US 20100332121 A1).
Regarding Claim 3,
Modified Kahn discloses,
	The system of claim 2,
Kahn does not explicitly disclose:
wherein the server is configured to calculate the communication speed 
and transmit a message to the path providing device
based on the communication speed satisfying a preset condition,
and wherein the path providing device is configured to update the forward path information based on the message.
However, Dave teaches:
The server calculating the communication speed (“many separate mobile devices can cooperatively collect such data based on their own historical experiences and wirelessly upload that data to the remote server, where the data from all of the mobile devices can be aggregated in order to obtain potentially more accurate, more complete, and more current map data that then can be distributed wirelessly back to requesting mobile devices.” See at least Col. 8, lines 18-25; “For another example, the 
Transmitting a message (“as the vehicle travels, the mobile device can request and receive fresh wireless network signal strength map data from the server repeatedly over time” See at least Col. 7, lines 50-53 [0025]; Examiner Interpretation: The server transmits the signal strength map data as the message to the path providing device, the mobile device.).
The path providing device is configured to update the forward path information (“In response to receiving revised wireless signal strength map data, the vehicular navigation system can re-compute scores for available routes from the mobile device's or vehicle's current geographical location to the specified destination. The re-computed scores can lead the vehicular navigation system to suggest different routes than those that the vehicular navigation system previously suggested.” See at least Col.7, lines 59-66 [0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Dave because traveling leads to varying communication speeds, and driving in areas with faster communication speeds is preferred as it’s important for a mobile device to continue to transmit and receive ‘packetized data’ throughout the trip. See at least Col. 1, line 13, to Col. 2, line 4 of Dave. It is interpreted that the ‘packetized data’ are map tiles that are received from a server wirelessly.
Dave also does not explicitly disclose:
based on the communication speed satisfying a preset condition,
Okude teaches:
 	The communication speed satisfying a preset condition (“the navigation-route-search section 130 stores communication condition data, which may be flags, each of which corresponds to a predetermined road segment or an area, and each of which is included in the external information database 112 included in the server device 1. The communication condition data are used for determining whether wireless communication can be performed in a good condition. In this configuration, the navigation-route-search section 130 searches a route to a destination on which wireless communication can be performed in a good condition because a route on which a bad communication condition will be estimated can be eliminated in route search by setting a cost to be higher to a road segment which is considered to have a bad communication condition with reference to the communication condition data.” See at least [0200]; Examiner Interpretation: The ‘good’ condition is interpreted as satisfying a preset condition since it satisfies some condition to).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Okude to choose a route where connection to the server remains strong (“If a driver (or user) driving a vehicle attached with the navigation device 2 needs to obtain information from the server device 1 by wireless communication (often in a split mode), the vehicle should preferably travel on a route on which wireless communication is in a good condition.” See at least [0200]).
Regarding Claim 4,
Modified Kahn discloses,
	The system of claim 3,
Kahn does not explicitly disclose:
wherein the server is configured to calculate a communication speed 
for a main tile where the vehicle is located and for each of a plurality of sub tiles that are adjacent to the main tile,
and wherein the path providing device is configured to update the forward path information
based on at least one sub tile among the plurality of sub tiles that has a communication speed higher than that of the main tile.
However, Dave teaches:
Wherein the server is configured to calculate a communication speed (“many separate mobile devices can cooperatively collect such data based on their own historical experiences and wirelessly upload that data to the remote server, where the data from all of the mobile devices can be aggregated in order to obtain potentially more accurate, more complete, and more current map data that then can be distributed wirelessly back to requesting mobile devices.” See at least Col. 8, lines 18-25; “For another example, the mobile device can determine the signal strength based at least in part on an estimated bandwidth or data transmission rate during a packetized data communication session. In block 306, the mobile device can store, in its local memory, a mapping between the current geographical location, the current wireless network signal strength rating (e.g., a quantitative or qualitative value), the current date, and the current time of day.” See at least Pg. 8, lines 47-55; Examiner Interpretation: The server’s aggregation of data is the calculation of communication speed.)
for a main tile where the vehicle is located and for each of a plurality of sub tiles that are adjacent to the main tile (“The wireless network signal strength map data can indicate, for multiple geographical regions within a specified distance from the mobile device's current geographical location, a current wireless network signal strength in each such region.” See at least Col.6, lines 21-25; Examiner Interpretation: The location of the mobile device is the same location of the vehicle since it’s in possession of the user in the vehicle. The sub tiles are the regions within the specified distance that do not include the vehicle itself.),
and wherein the path providing device is configured to update the forward path information (“The re-computed scores can lead the vehicular navigation system to suggest different routes than those that 
The concept of choosing a new route because it has better communication than the current route based on map data (“as the vehicle travels, the mobile device can request and receive fresh wireless network signal strength map data from the server repeatedly over time. As circumstances change (e.g., due to wireless network congestion, hardware failures, weather interference, or other factors), the most current wireless signal strength map data can vary from previously received wireless signal strength map data. The mobile device can transmit each refreshed instance of the wireless signal strength map data to the vehicular navigation system. In response to receiving revised wireless signal strength map data, the vehicular navigation system can re-compute scores for available routes from the mobile device's or vehicle's current geographical location to the specified destination. The re-computed scores can lead the vehicular navigation system to suggest different routes than those that the vehicular navigation system previously suggested. In one embodiment of the invention, if the vehicular navigation system determines that a particular route other than the current route on which the vehicle is currently traveling has a higher score than the current route, then the vehicular navigation system can audibly and/or visually alert the user of the vehicular navigation system that a more preferable route than the currently traveled route may be available.” See at least Col 7., line 50 - Col. 8, line 6). Although, Dave does not explicitly teach: based on at least one sub tile among the plurality of sub tiles that has a communication speed higher than that of the main tile, the concept of ‘choosing a new route because it has better communication than the current route based on map data’ would make it obvious to pick a different path if it’s within an area that has better communication speed compared to the main tile. 
Kahn to include further teachings of Dave because traveling leads to varying communication speeds, and driving in areas with faster communication speeds is preferred as it’s important for a mobile device to continue to transmit and receive ‘packetized data’ throughout the trip. See at least Col. 1, line 13, to Col. 2, line 4 of Dave. It is interpreted that the ‘packetized data’ are map tiles that are received from a server wirelessly. Dave does not explicitly say tiles, but it would be obvious as the use of multiple geographical regions are used in the same manner to look at areas nearby the vehicle location.
Regarding Claim 6,
Modified Kahn discloses,
The system of claim 3,
Kahn does not explicitly disclose:
wherein the server is configured to calculate a communication speed of any one of the plurality of tiles by using at least one of a data request amount requested by at least one vehicle located in the any one tile or a data transmission amount transmitted to the at least one vehicle.
However, Okude teaches:
“the route information transmitter section 150 calculates a time necessary for transmitting information on the divided preparatory sub-routes based on size of data to be transmitted, data transmission rate in the divided area 911 obtained from the communication condition data, travelling velocity of the vehicle, and the distance for the vehicle to reach the divided area 913 etc.” See at least [0201].; Examiner Interpretation: Although a transmission time is calculated rather than speed using an amount of data, the same relationship between speed, amount, and time, is commonly known to calculate communication speed as well. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Okude to choose a route where connection to the server .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Okude (US 20100332121 A1), and Moustafa (US 20190244517 A1).
Regarding Claim 5,
Modified Kahn discloses,
	The system of claim 4,
Kahn does not explicitly disclose:
wherein the server is configured to restrict a transmission of the message based on none of the plurality of sub tiles having a communication speed that is faster than that of the main tile.
However, Moustafa teaches:
“the vehicle component is configured to measure connectivity with the remote entity. This measurement is then used to request a number (or total size) of map tiles during a refresh. Using this technique, the vehicle 105 adjusts its request to efficiently use the available wireless resources. For example, a planned path for the vehicle 105 may involve a drive through a first city on its way to several miles in the country. The planned path is generally known to the vehicle component as part of the user navigation input required to inform the vehicle of its destination. While wireless connectivity is high, the vehicle component aggressively requests map tiles (e.g., up to its maximum storage capacity) in 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Moustafa to more efficiently use network resources to download map tiles (“there is often no backup solution to provide minimal viable tiles in emergency cases (e.g., when the vehicle loses connection to the cellular network). Additionally, current systems tend to use network resources inefficiently. For example, tiles are downloaded in a systematic manner (e.g., download tiles for the next five miles) rather than exploiting wireless network connectivity when it is good.” See at least [0014].) Moustafa does not explicitly use tiles in regards to having communication data, but it would be obvious as connectivity is measured in different areas nearby the vehicle in the same manner communication speeds are measured in map tiles. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Cheng (US 20190354111 A1), and Keisuke (translated JP 2006303978 A).
Regarding Claim 8,
Modified Kahn discloses,
The system of claim 2,
Kahn does not explicitly disclose:
wherein the path providing device is configured to calculate the communication speed by comparing a data reception amount from the server to a data request amount to the server.
Keisuke teaches:
“the wireless communication unit 21 determines whether or not an inquiry about the predicted value of the data communication amount transmitted from the vehicle 10 has been received. If an inquiry is received, prediction is made in step S34 from past data communication performance values accumulated in the history database 23 based on the arrival time and stay time of each access point and the vehicle type ID and vehicle ID information of the vehicle 10. The data communication performance value of the situation closest to the status of the target date and time is searched, and the data communication predicted value of each access point is estimated from the retrieved data communication performance value.” Pg. 4, lines 45-49; Examiner Interpretation: The comparing is done when the wireless communication unit determines whether or not an inquiry about the predicted value of the data communication amount transmitted from the vehicle has been received.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Keisuke .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Cheng (US 20190354111 A1), and Carnelli (US 20180098227 A1).
Regarding Claim 9,
Modified Kahn discloses,
The system of claim 1,
Kahn does not explicitly disclose:
	wherein the path providing device is configured to request map information from an external device
	based on the communication speed being less than the reference value.
However, Carnelli teaches:
Requesting map information from an external device (“in order to detect obstacles and make decisions (such as route planning or vehicle avoidance) in a timely manner, an autonomous vehicle wireless communication system is required. This is particularly important when obstacles are outside the line of sight of the vehicle. Vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) networks are often cited as the solution to these problems as they allow vehicles to communicate with each other for safety and to ensure better road utilisation. In addition, a central infrastructure can allow vehicles to download the latest map updates as well as any other critical updates such as bad weather, or road works in the area. This can allow autonomous vehicles to make more intelligent decisions earlier. Such decisions may relate to traffic, routing to destination, safety, parking, charging and/or refuelling.” See at least [0015-0016]; “using vehicles as wireless access points for users both inside and outside of the vehicle to connect compatible devices to the vehicle, in order to then route data through either or both of the vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) wireless communication networks.” See at least [0017])

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Carnelli “to help solve the problem of increased internet and cellular data traffic by using vehicles as wireless access points for users both inside and outside of the vehicle to connect compatible devices to the vehicle, in order to then route data through either or both of the vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) wireless communication networks.” See at least [0017].
Regarding Claim 10,
Modified Kahn discloses,
The system of claim 9,
Kahn does not explicitly disclose:
wherein the path providing device is configured to transmit at least part of information received from the server to the external device.
However, Carnelli teaches:
Transmitting information received from the server to an external device (“V2V transmissions to prevent road users from colliding with the parked vehicle. The system will also intermittently connect with other vehicles to determine the local network demand for the movable wireless access point.” See at least [0093]; Examiner Interpretation: The path providing device is part of the ‘other vehicles/road users,’ which transmits local network demand, which is information received from the server, to the external device, which is the mobile access point that is parked in this scenario.).
Kahn to include further teachings of Carnelli “to help solve the problem of increased internet and cellular data traffic by using vehicles as wireless access points for users both inside and outside of the vehicle to connect compatible devices to the vehicle, in order to then route data through either or both of the vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) wireless communication networks.” See at least [0017].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Cheng (US 20190354111 A1), Carnelli (US 20180098227 A1), and Li (US 20210358308 A1).
Regarding Claim 11,
Modified Kahn discloses,
The system of claim 10,
Kahn does not explicitly disclose:
wherein the path providing device is configured, based on the external device being an additional vehicle
and driving information being received from the additional vehicle,
to update the forward path information based on the driving information to perform platooning with the additional vehicle.
 However, Carnelli teaches:
The external device being an additional vehicle (“using vehicles as wireless access points” See at least [0017]; Examiner Interpretation: The wireless access points are external devices.)
and driving information being received from the additional vehicle (“Vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) networks are often cited as the solution to these problems as they allow 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Carnelli “to help solve the problem of increased internet and cellular data traffic by using vehicles as wireless access points for users both inside and outside of the vehicle to connect compatible devices to the vehicle, in order to then route data through either or both of the vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) wireless communication networks.” See at least [0017].
Carnelli also does not explicitly disclose:
to update the forward path information based on the driving information to perform platooning with the additional vehicle.
However, Li teaches:
“upon receiving a request approval message from the vehicle-mounted device on the lead vehicle of the platoon, the vehicle-mounted device on the vehicle to join the platoon is controlled to establish a V2V communication connection with a vehicle-mounted device on each vehicle in the platoon, such that the vehicle to join the platoon joins the platoon at the tail of the platoon.” See at least [0042]; “V2X: Vehicle to X is a key technology of the future intelligent transportation system. It enables communication between vehicles, vehicles and base stations, and base stations and base stations. In this way, a variety of traffic information such as real-time road conditions, road information, and pedestrian information can be obtained.” See at least [0032]; Fig. 5 shows vehicle A which changes from driving in the middle lane to driving in the right lane behind vehicle D to perform platooning. See at least [0099-0110]. Changing lanes from what it would have been on previously without platooning is also an update on forward path information.
Kahn to include further teachings of Li because using V2X communication has the effects of “improving driving safety, reducing congestion, improving traffic efficiency, and providing on-board entertainment information.” See at least [0032]. Further, V2V communication allows for platooning which improves fuel consumption and reduces communication latency (“the resistance reduced by platooning, fuel consumption can be reduced by nearly 10%. The main reason why the platoon can maintain such a short interval is the benefit from the low latency of V2V communication, which can achieve end-to-end communication within 100 ms.” See at least [0003]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Cheng (US 20190354111 A1), Carnelli (US 20180098227 A1), and Abhyanker (US 20140277900 A1).
Regarding Claim 12,
Modified Kahn discloses,
The system of claim 10,
Kahn does not explicitly disclose:
wherein the path providing device is configured to transmit the forward path information to the external device.
However, Abhyanker teaches:
Transmitting the forward path information to the external device (“minor obstructions (e.g., non-permanent obstacles) and/or minor congestion 408 may be communicated via the ad hoc local network to other autonomous vehicles 110 but not the sidewalk mapping server 100.” See at least [0050]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Abhyanker to enable map information to still be updated in areas with poor or no internet (“These peer-to-peer communications may enable autonomous vehicles .
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Keisuke (translated JP 2006303978 A), and Cheng (US 20190354111 A1).
Regarding Claim 13,
Kahn discloses,
A path providing device for providing path information to a vehicle, the path 20providing device comprising: a communication unit configured to receive from a server a high-definition map that is divided into a plurality of tiles (“Map loading logic 333 may obtain these map tiles from memory or from a server.” See at least [0036]; “These map tiles may include street maps, photo-based maps, indicators of points of interest, underlying data which indicates travel-relevant information (e.g. speed limits, lights, one-way streets, etc.)” See at least [0091]);
and a processor configured to generate forward path information based on the high-definition map (“In one embodiment, the path shown is generated based on map tiles downloaded from the server.” See at least [0056]; “At block 832, in one embodiment the system uses live search to find the destination and calculate directions. Live search refers to using search on the server. At block 835, the system downloads any new map tiles associated with the directions and a range around the directions.” See at least [0093]; “It will be apparent to those of ordinary skill in the art that the system, method, and process described herein can be implemented as software stored in main memory 1050 or read only memory 1020 and executed by processor” See at least [0119]),
the forward path information being configured, based on a   destination being set in the vehicle, to guide the vehicle along a path on which the vehicle is most likely to travel up to the destination (“In general, when users turn on the personal navigation system, they often are in the process of requesting ,
Kahn does not explicitly disclose:
wherein the processor is configured to calculate a communication speed of the server by comparing a data reception amount received from the server to a data request amount requested to the server,
and to update the forward path information based on the communication speed
wherein the processor is further configured to: generate a speed adjustment command such that (i) the communication speed is maintained to be higher than a reference value and (ii) a speed of the vehicle varies according to the communication speed, and update the forward path information such that the speed of the vehicle varies according to the communication speed, wherein the speed adjustment command is included in the forward path information.
However, Keisuke teaches:
	The communication speed calculation (“the wireless communication unit 21 determines whether or not an inquiry about the predicted value of the data communication amount transmitted from the vehicle 10 has been received. If an inquiry is received, prediction is made in step S34 from past data communication performance values accumulated in the history database 23 based on the arrival time and stay time of each access point and the vehicle type ID and vehicle ID information of the vehicle 10. The data communication performance value of the situation closest to the status of the target date and time 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Keisuke to predict communication capabilities when traveling when reception isn’t reliable (“even in a receivable area, good reception is not always possible depending on the influence of the surrounding environment such as surrounding buildings and other vehicles, and the degree of communication congestion such as access concentration. This is because, in the case of a wireless LAN or the like, the number of vehicles that can be connected to an access point in each communication area is limited, and the throughput decreases as the number of vehicles connected to the access point increases.  The present invention has been made in view of the above points, and provides a communication data amount prediction device capable of knowing the total amount of data communication that can be performed by an access point while traveling on a set route to a destination.” Pg. 2, lines 6-13).
Keisuke also does not explicitly disclose:
and to update the forward path information based on the communication speed
wherein the processor is further configured to: generate a speed adjustment command such that (i) the communication speed is maintained to be higher than a reference value and (ii) a speed of the vehicle varies according to the communication speed, and update the forward path information such that the speed of the vehicle varies according to the communication speed, wherein the speed adjustment command is included in the forward path information.
However, Dave teaches:

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Dave because traveling leads to varying communication speeds, and driving in areas with faster communication speeds is preferred as it’s important for a mobile device to continue to transmit and receive ‘packetized data’ throughout the trip. See at least Col. 1, line 
Dave also does not explicitly teach
wherein the processor is further configured to: generate a speed adjustment command such that (i) the communication speed is maintained to be higher than a reference value and (ii) a speed of the vehicle varies according to the communication speed, and update the forward path information such that the speed of the vehicle varies according to the communication speed, wherein the speed adjustment command is included in the forward path information.
However, Cheng teaches
“If the wireless network performance map returns a prediction of degraded performance across these local wireless networks or if the autonomous vehicle detects such degradation directly, the autonomous vehicle can automatically modify its path planning and autonomous navigation parameters accordingly, such as including automatically reducing its top permitted speed and/or reducing its current speed.” See at least [0067]; “In one example shown in FIG. 1, as latency increases for cellular networks around the autonomous vehicle, the autonomous vehicle can reduce its speed (e.g., by 20% or 10 mph) in order to decrease a distance traversed by the autonomous vehicle over a period of time from transmission of sensor data by the autonomous vehicle to receipt of these sensor data at a remote operator portal, thereby reducing impact of this increased latency. In this example, for each 0.01-second increase in latency—averaged over a period of time such as thirty seconds—the autonomous vehicle can reduce its maximum speed by 10%” See at least [0066]; Examiner Interpretation: Reducing its top permitted speed and/or reducing its current speed is the speed adjustment command included in the forward path information. Latency is equivalent to communication speed as it describes how much time it takes for data to travel from one location to another. The 0.01-second increase in latency from the previous latency value is the reference value. Speed is decreased a corresponding amount as latency 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kahn, Keisuke, and Dave to include further teachings of Cheng to reduce the negative impact of latency, which varies throughout a drive, has on autonomous driving since autonomous vehicles require real time sensor data from a remote server to perceive their driving scene and therefore appropriate communication speed corresponding to the speed of the vehicle is required. See at least [0015-0018], [0038], and [0066].

Regarding Claim 20,
Modified Kahn discloses,
The device of claim 13,
Kahn does not explicitly disclose:
wherein a communication speed is calculated 
for a main tile where the vehicle is located and for each of a plurality of sub tiles that are adjacent to the main tile,
and wherein the processor is configured to update the forward path information 
based on at least one sub tile among the plurality of sub tiles that has a communication speed higher than that of the main tile.
However, Dave teaches:
wherein a communication speed is calculated (“many separate mobile devices can cooperatively collect such data based on their own historical experiences and wirelessly upload that data to the remote server, where the data from all of the mobile devices can be aggregated in order to obtain potentially 
for a main tile where the vehicle is located and for each of a plurality of sub tiles that are adjacent to the main tile (“The wireless network signal strength map data can indicate, for multiple geographical regions within a specified distance from the mobile device's current geographical location, a current wireless network signal strength in each such region.” See at least Col.6, lines 21-25; Examiner Interpretation: The location of the mobile device is the same location of the vehicle since it’s in possession of the user in the vehicle. The sub tiles are the regions within the specified distance that do not include the vehicle itself.),
and wherein the processor is configured to update the forward path information (“The re-computed scores can lead the vehicular navigation system to suggest different routes than those that the vehicular navigation system previously suggested. In one embodiment of the invention, if the vehicular navigation system determines that a particular route other than the current route on which the vehicle is currently traveling has a higher score than the current route, then the vehicular navigation system can audibly and/or visually alert the user of the vehicular navigation system that a more preferable route than the currently traveled route may be available.” See at least Col 7., line 64 - Col. 8, line 6).
The concept of choosing a new route because it has better communication than the current route based on map data (“as the vehicle travels, the mobile device can request and receive fresh wireless based on at least one sub tile among the plurality of sub tiles that has a communication speed higher than that of the main tile., the concept of ‘choosing a new route because it has better communication than the current route based on map data’ would make it obvious to pick a different path if it’s within an area that has better communication speed compared to the main tile. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Dave.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Keisuke (translated JP 2006303978 A), Cheng (US 20190354111 A1), Okude (US 20100332121 A1) and Naumann (US 20160082947 A1). 
Regarding Claim 15,
Modified Kahn discloses,
The device of claim 13,
Kahn does not explicitly disclose:
	wherein the tile corresponding to a location of the vehicle is divided into a first portion and a second portion,
	and wherein the processor is configured to generate the speed adjustment command such that the vehicle has a first speed in the first portion and a second speed different from the first speed in the second portion.
However, Okude teaches:
	Dividing tiles (Fig. 19 shows map tiles (Okude calls them meshes); “In another method, an area is defined as a mesh area including a navigation route. In the present embodiment, an area is defined by using the cost of the navigation route.” See at least [0086]; “a preparatory-route-provided area is controlled by means of unit mesh formed by a small rectangle area having horizontal and vertical members each having several kilometers of length.” See at least [0202]; “The configuration 2 will be explained with reference to FIG. 11. The route information transmitter section 150 refers to the communication condition data stored in the external information database 112. When the route information transmitter section 150 determines that a place on which wireless communication cannot be conducted in a good condition exists on the divided area 912 or on the route searched in the divided area 912” See at least [0201]; Examiner Interpretation: Figure 11 shows a divided area that corresponds to the vehicle location. Despite the area not being the shape of a rectangle in the drawing, See at least [0086] 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Okude to choose a route where connection to the server remains strong (“If a driver (or user) driving a vehicle attached with the navigation device 2 needs to obtain information from the server device 1 by wireless communication (often in a split mode), the vehicle should preferably travel on a route on which wireless communication is in a good condition.” See at least [0200]). Okude does not explicitly say tiles, but it would be obvious as the use of multiple geographical unit meshes arranged in a grid pattern are used in the same manner to look at areas nearby the vehicle location as they are all partitions of a map or area.
Okude also does not explicitly disclose:
and wherein the processor is configured to generate the speed adjustment command such that the vehicle has a first speed in the first portion and a second speed different from the first speed in the second portion.
However, Naumann teaches:
Different speeds for different portions (“a vehicle control unit for operating a motor vehicle” [0020]; “The determined most probable route is composed of one or more determined connected route segments. In addition to information about the course of the route segments, route information system 12 is also able to provide to vehicle control unit 10 fuel-consumption-related parameters for each of the route segments concerned as well as speed limits that result for example from legal speed specifications, recommended speeds or curve radii.” See at least [0033]; Examiner Interpretation: The vehicle control unit is the path providing device. Route segments correspond to the divided portions as described by Okude.)
Kahn to include further teachings of Naumann “to optimize the characteristic curve of the setpoint speed of a motor vehicle over a route ahead of the vehicle within specified speed limits in accordance with a target function, which defines in particular a specification regarding a fuel consumption.” See at least [0009].
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Keisuke (translated JP 2006303978 A), Cheng (US 20190354111 A1), and Carnelli (US 20180098227 A1). 
Regarding Claim 16,
Modified Kahn discloses,
The device of claim 13,
Kahn does not explicitly disclose:
	wherein the processor is configured to request at least part of information, which is to be requested to the server, to an external device
based on the communication speed being less than the reference value.
However, Carnelli teaches:
Requesting map information from an external device (“in order to detect obstacles and make decisions (such as route planning or vehicle avoidance) in a timely manner, an autonomous vehicle wireless communication system is required. This is particularly important when obstacles are outside the line of sight of the vehicle. Vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) networks are often cited as the solution to these problems as they allow vehicles to communicate with each other for safety and to ensure better road utilisation. In addition, a central infrastructure can allow vehicles to download the latest map updates as well as any other critical updates such as bad weather, or road works in the area. This can allow autonomous vehicles to make more intelligent decisions earlier. Such decisions may 
based on the communication speed being less than a reference value (“A location of demand for a wireless access point may be one where user demand is above a first threshold, quality of service is below a second threshold, and/or coverage is below a third threshold. These thresholds may be set by the network provider and may vary based on the area and previous usage.” See at least [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Carnelli “to help solve the problem of increased internet and cellular data traffic by using vehicles as wireless access points for users both inside and outside of the vehicle to connect compatible devices to the vehicle, in order to then route data through either or both of the vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) wireless communication networks.” See at least [0017].
Regarding Claim 17,
Modified Kahn discloses,
The device of claim 16,
Kahn does not explicitly disclose:
wherein the processor is configured to control the communication unit to transmit at least part of information received from the server to the external device.
However, Carnelli teaches:
Transmitting information received from the server to an external device (“V2V transmissions to prevent road users from colliding with the parked vehicle. The system will also intermittently connect with other vehicles to determine the local network demand for the movable wireless access point.” See at least 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Carnelli “to help solve the problem of increased internet and cellular data traffic by using vehicles as wireless access points for users both inside and outside of the vehicle to connect compatible devices to the vehicle, in order to then route data through either or both of the vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) wireless communication networks.” See at least [0017].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Keisuke (translated JP 2006303978 A), Cheng (US 20190354111 A1), Carnelli (US 20180098227 A1), and Li (US 20210358308 A1). 
Regarding Claim 18,
Modified Kahn discloses,
The device of claim 16,
Kahn does not explicitly disclose:
wherein the processor is configured, based on the external device being an additional vehicle
and driving information being received from the additional vehicle,
to update the forward path information based on the driving information to perform platooning with the additional vehicle.
However, Carnelli teaches:
The external device being an additional vehicle (“using vehicles as wireless access points” See at least [0017]; Examiner Interpretation: The wireless access points are external devices.)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Carnelli “to help solve the problem of increased internet and cellular data traffic by using vehicles as wireless access points for users both inside and outside of the vehicle to connect compatible devices to the vehicle, in order to then route data through either or both of the vehicle-to-vehicle (V2V) and vehicle-to-infrastructure (V2I) wireless communication networks.” See at least [0017].
Carnelli also does not explicitly disclose:
to update the forward path information based on the driving information to perform platooning with the additional vehicle.
However, Li teaches:
“upon receiving a request approval message from the vehicle-mounted device on the lead vehicle of the platoon, the vehicle-mounted device on the vehicle to join the platoon is controlled to establish a V2V communication connection with a vehicle-mounted device on each vehicle in the platoon, such that the vehicle to join the platoon joins the platoon at the tail of the platoon.” See at least [0042]; “V2X: Vehicle to X is a key technology of the future intelligent transportation system. It enables communication between vehicles, vehicles and base stations, and base stations and base stations. In this way, a variety of traffic information such as real-time road conditions, road information, and pedestrian information can be obtained.” See at least [0032]; Fig. 5 shows vehicle A which changes from driving in the middle lane to driving in the right lane behind vehicle D to perform platooning. See at least [0099-0110] Changing lanes 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Kahn to include further teachings of Li because using V2X communication has the effects of “improving driving safety, reducing congestion, improving traffic efficiency, and providing on-board entertainment information.” See at least [0032]. Further, V2V communication allows for platooning which improves fuel consumption and reduces communication latency (“the resistance reduced by platooning, fuel consumption can be reduced by nearly 10%. The main reason why the platoon can maintain such a short interval is the benefit from the low latency of V2V communication, which can achieve end-to-end communication within 100 ms.” See at least [0003]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 20110172909 A1) in view of Dave (US 9709409 B2), Keisuke (translated JP 2006303978 A), Cheng (US 20190354111 A1), Carnelli (US 20180098227 A1), and Abhyanker (US 20140277900 A1).
Regarding Claim 19,
Modified Kahn discloses,
The device of claim 16,
Kahn does not explicitly disclose:
wherein the processor is configured to control the communication unit to transmit the forward path information to the external device.
However, Abhyanker teaches:
Transmitting the forward path information to the external device (“minor obstructions (e.g., non-permanent obstacles) and/or minor congestion 408 may be communicated via the ad hoc local network to other autonomous vehicles 110 but not the sidewalk mapping server 100.” See at least [0050]).
Kahn to include further teachings of Abhyanker to enable map information to still be updated in areas with poor or no internet (“These peer-to-peer communications may enable autonomous vehicles 110 to operate and/or update sidewalk maps 124 and/or sidewalk paths in areas with poor or non-existent internet availability.” See at least [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bender (US 10609515 B1) is pertinent because it discusses adjusting a travel route to maintain a threshold level of cellphone signal strength.
Diaz (US 20100017121 A1) is pertinent because it discusses a vehicle navigation system where actual and required communication bandwidth are plotted over a route.
Ruuspakka (US 20150197010 A1) is pertinent because it discusses path planning that maintains a minimum communication speed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664